DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (lines 9-10) recites “wherein at least one of the outer component or the inner component has a stepped outer side3wall”.
Figures 1-3 clearly show that outer component 102 has a bore having a stepped inner sidewall; not a stepped outer sidewall.  Accordingly, such limitations are misdescriptive and/or inaccurate.  Claims 3-9 depend from claim 1 and are likewise rejected as being indefinite.
Claim 7 recites the limitation "the stepped outer sidewall of the inner component".  There is insufficient antecedent basis for this limitation in the claim.

Claims 1 and 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the 
Claim 1 (lines 5-6, 9-10) recites “the tolerance ring including… at .least two circumferential rows of radially extending projections… wherein… the inner component has a stepped outer sidewall”.  
Claim 1 fails to recite any limitations which enable one to properly determine how each circumferential row of radially extending projections structurally engages and/or corresponds to a respective corresponding step of the outer sidewall of the inner component or an inner sidewall of the outer component.  Claims 3-9 depend from claim 1 and are likewise rejected as being indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Hanrahan et al. (US 2006/0181811).
As to claim 10, Hanrahan et al. disclose a hard disk drive preassembly comprising:   
an actuator arm 58 defining a bore 56 having a stepped inner sidewall (larger and smaller diameter inner sidewall portions A,A’ define a “stepped” configuration; Figure 11 reprinted below with annotations); 
54 having a stepped outer sidewall (larger and smaller diameter outer sidewall portions B,B’ define a “stepped” configuration), wherein the stepped outer sidewall comprises a transition zone C with an arcuate profile disposed between adjacent steps (the transition zone between larger and smaller diameter outer sidewall portions B,B’ comprises a circumferentially-extending chamfered portion C; thus constituting an “arcuate profile” of the transition zone; Figure 11); and 
a tolerance ring 30 adapted to be disposed between the pivot and the bore, wherein, when viewed in cross-section, a surface of each step [of the adjacent steps of the pivot] extends along a line that is generally parallel (Figure 11).
Examiner notes that claim 10 positively claims only “adjacent steps” of the pivot.
[AltContent: textbox (C)][AltContent: arrow][AltContent: textbox (B’)][AltContent: arrow][AltContent: textbox (B)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A’)][AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image1.png
    400
    286
    media_image1.png
    Greyscale

  
30 comprises a circumferential gap 38 extending at least partially between opposite axial ends of the tolerance ring (Figure 5).  
As to claim 12, Hanrahan et al. disclose a hard disk drive preassembly wherein the circumferential gap 38 extends entirely between opposite axial ends of the tolerance ring 30 (Figure 5).
As to claim 14, Hanrahan et al. disclose a hard disk drive preassembly wherein the tolerance ring 30 comprises an annular sidewall having a plurality of deformable radially extending projections 40 (Figure 11)  
As to claim 15, Hanrahan et al. disclose a hard disk drive preassembly wherein the tolerance ring 30 comprises an undeformed band extending around at least one axial end of the tolerance ring (Figure 11).  
As to claim 16, Hanrahan et al. disclose a hard disk drive preassembly wherein the stepped inner sidewall has a number of steps A,A’, wherein the stepped outer sidewall has a number of steps B,B’, and wherein the number of steps of the stepped inner sidewall is equal to the number of steps of the outer sidewall (Figure 11).  
As to claim 17, Hanrahan et al. disclose a hard disk drive preassembly wherein a number of steps in the stepped sidewalls A,A’,B,B’ is equal to a number of circumferentially extending rows of radially extending projections 40 in the tolerance ring 30 (Figure 11) .  
As to claim 18, Hanrahan et al. disclose a hard disk drive preassembly wherein the stepped inner sidewall has at least 2 steps A,A’ (Figure 11).  
A,A’ defines a diameter, and wherein the diameter of each step is different (Figure 11).
As to claim 20, Hanrahan et al. disclose a hard disk drive preassembly wherein a diameter of adjacent steps B,B’ increases from a first axial end of the pivot 54 to a second axial end of the pivot (Figure 11).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hanrahan et al. in view of Wilburn (US 4,801,230).
As to claim 13, Hanrahan et al. fail to disclose a hard disk drive preassembly wherein the circumferential gap has a first width, WG1, as measured at a first axial end of the tolerance ring and a second width, WG2, as measured at a second axial end of the tolerance ring, and wherein WG1 is different than WG2.  
Wilburn teaches a bushing ring 16 wherein a circumferential gap 21 has a first width, WG1, as measured at a first axial end of the ring and a second width, WG2, as measured at a second axial end of the ring, and wherein WG1 is different than WG2; the tapered circumferential gap providing an increased radial clamping force as the ring is inserted within the bore of an outer component 10 (Figure 1).  Accordingly, it would .

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hanrahan et al. in view of Rongley (US 4,286,894).
As to claim 1 as best understood, Hanrahan et al. disclose a preassembly comprising: 
an outer component 58 defining a bore 56; 
an inner component 54; and 
a tolerance ring 30 adapted to be disposed between the inner component and the bore, the tolerance ring including an annular sidewall and at least two circumferential rows of radially extending projections 40, each row of radially extending projections defining a maximum projecting distance as measured from a central axis of the tolerance ring,
wherein the inner component has a stepped outer sidewall with a greatest diameter at a first axial end (larger and smaller diameter outer sidewall portions B,B’ of inner component 54 define a “stepped” configuration; Figure 11), wherein the stepped outer sidewall comprises a transition zone C with an arcuate profile disposed between adjacent steps (the transition zone between larger and smaller diameter outer sidewall B,B’ comprises a circumferentially-extending chamfered portion C; thus constituting an “arcuate profile” of the transition zone; Figure 11), 
wherein at least one row of radially extending projections contacts the outer component or the inner component,
wherein, when viewed in cross-section, a surface of each step [of the adjacent steps of the outer component] extends along a line that is generally parallel (Figure 11).
Examiner notes that claim 1 positively claims only “adjacent steps” of the inner component.
Hanrahan et al. fail to disclose a preassembly wherein each successive row of radially extending projections, as measured from a first axial end of the tolerance ring to a second axial end of the tolerance ring, has a maximum projecting distance less than the previous row. 
Rongley teaches a tolerance ring 16 comprising two circumferential rows of radially extending projections 17a,17b, wherein each successive row of radially extending projections, as measured from a first axial end of the tolerance ring to a second axial end of the tolerance ring, has a maximum projecting distance less than the previous row; the increasing projecting distance of the projections from the second end towards the first end providing an increased radial clamping force as the ring is inserted within the bore of an outer component 20 (Figure 7).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tolerance ring disclosed by Hanrahan wherein each successive row of radially extending projections, as measured from a first axial to a second axial end of the tolerance ring, has a maximum projecting distance less than the previous row, as 
As to claim 3, Hanrahan et al. disclose a preassembly wherein the radially extending projections 40 extend radially inward (not shown; paragraph [0045]).  
As to claim 4, Hanrahan et al. disclose a preassembly wherein the outer component 58 has a stepped inner sidewall (larger and smaller diameter inner sidewall portions A,A’ of outer component 58 define a “stepped” configuration; Figure 11).  
As to claim 5, Hanrahan et al. disclose a preassembly wherein the radially extending projections 40 extend radially outward (Figure 11).  
As to claim 6, Hanrahan et al. disclose a preassembly wherein the inner component 54 is rigid (Figure 11).  
As to claim 7, Hanrahan et al. disclose a preassembly wherein a stepped outer sidewall of the inner component 54 is adapted to be significantly undeformed during assembly (Figure 11).  
As to claim 8, Hanrahan et al. disclose a preassembly wherein the outer component 58 is rigid (Figure 11).  
As to claim 9, Hanrahan et al. disclose a preassembly wherein the stepped inner sidewall of the outer component 58 is adapted to be significantly undeformed during assembly (Figure 11).  
Response to Arguments
Applicant's arguments filed October 20, 2021 have been fully considered but they are not persuasive. 
As to claims 1 and 10, Attorney argues that:
Hanrahan et al. fail to disclose a preassembly wherein, when viewed in cross-section, a surface of each step extends along a line that is generally parallel.
Examiner disagrees.  As to claims 1 and 10, Hanrahan et al. disclose a preassembly wherein, when viewed in cross-section, a surface of each step [of the adjacent steps B,B’ of the outer component or pivot 54] extends along a line that is generally parallel (Figure 11 reprinted above with annotations).
Examiner notes that claims 1 and 10 each positively claim only “adjacent steps” of the outer component or pivot.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
02/10/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619